ALD-240                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 15-3910
                                      ___________

                           EDWIN IKECHUKWU EJIKEME,
                                      Appellant

                                             v.

    DIRECTOR FEDERAL BUREAU OF INVESTIGATION, and his associates including
     his replacement if any; ESPERANTE S. TOVI, FBI agent with pseudo name Anulika
                          ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2-15-cv-00008)
                             District Judge David S. Cercone
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
            or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     April 28, 2016
             Before: AMBRO, SHWARTZ, and NYGAARD, Circuit Judges

                               (Opinion filed May 6, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Edwin Ejikeme appeals from the judgment of the United States

District Court for the Western District of Pennsylvania dismissing his complaint as

frivolous. We will affirm.

                                              I.

       Ejikeme initiated this action in 2015 against Robert Mueller, Director of the FBI,

and Esperante S. Tovi, an alleged FBI agent operating under the pseudonym Anulika. In

his complaint, Ejikeme sets a forth a variety of fantastical allegations against these

Defendants, including allegations that they attempted to infect him with HIV, placed him

on domestic and international spy satellites, and falsely informed the managers of Family

Dollar and Bottom Dollar that Ejiekeme was stealing merchandise from these stores.

       On November 9, 2015, after granting Ejikeme in forma pauperis status, the

District Court dismissed his complaint as frivolous. Ejikeme filed a timely notice of

appeal from this order on November 20, 2015.

                                             II.

        We have jurisdiction under 28 U.S.C. § 1291 and review the District Court’s

dismissal of the complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for abuse of

discretion. See Denton v. Hernandez, 504 U.S. 25, 33 (1992).

       Section 1915(e)(2)(B)(i) “authorizes the dismissal of a[n IFP] complaint as

factually frivolous if a court determines that the contentions are clearly baseless.”

Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Here, Ejikeme’s allegations

appear to arise from some type of imagined campaign by the FBI to infect him with HIV

and otherwise harass and annoy him by stealing various personal items and smearing his

                                              2
reputation at local discount stores. The District Court properly dismissed these claims as

frivolous. 1 Denton, 504 U.S. at 33 (“[A] finding of factual frivolousness is appropriate

when the facts alleged rise to the level of the irrational or the wholly incredible, whether

or not there are judicially noticeable facts available to contradict them.”).

       Accordingly, we will affirm the decision of the District Court.




1
  We have reviewed Ejikeme’s argument in support of appeal, which contains similarly
fantastical allegations against Mueller.
                                              3